DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/154,835 filed on 1/21/2021 is presented for examination by the Examiner. Claims 1-18 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority based on a Provisional Application 62/963,906 filed on 1/21/2020.

Drawings
The Applicant's drawings filed on 1/21/2021 are acceptable for examination purpose.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of page 24 lines 16-18, and Figure 9 in the Applicant’s instant disclosure. Therefore, the method of claims 1-6 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 7 and 13; the claims recite “analyzing received data in a semantic manner to identify one or more data types reflected in received data” which the “semantic manner” renders the claims indefinite. The claims do not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Such limitation is not defined by the claimed language. Clarification and correction are respectfully required.

	As per claims 1, 7 and 13; the claims recite “evaluating the received data using the one or more selected transforms to generate an evaluated result” which renders the claims indefinite because it is unclear as how the received data is being evaluated using the selected transform? And what is the “evaluated result” being generated? Clarification and/or correction is/are respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 11, 13 and 17 are rejected under 35 U.S.C. 102(a) as being anticipated by Shah et al. (US No. 2018/0150528 A1).

	As per claim 1, Shah et al. discloses A computing device implemented method comprising:
	receiving data representing information stored at a node of a distributed network; as (see e.g., ¶ 0019; and Fig. 2: as obtaining data object stored according to a source data schema in data storage service of provider network).
	analyzing received data in a semantic manner to identify one or more data types reflected in received data; as (see e.g., ¶ 0020).
	selecting one or more transforms based on the one or more data types of the received data and data types used by the one or more transforms; as (see e.g., ¶ 0021). 
	evaluating the received data using the one or more selected transforms to generate an evaluated result; and as (see e.g., ¶ 0054).
	providing the evaluated result to the distributed network, as (see e.g., ¶¶ 0054 and 0062).

	As per claim 5, Shah et al. discloses The computing device implemented method of claim 1, wherein selecting the one or more transforms comprises comparing a signature representing a jurisdiction of a particular transform with a jurisdiction of the node, wherein selecting the one or more transforms is further based on the comparison, as (see e.g., ¶ 0041: as access credential used to compare and specify the data object and target data format).

	As per claims 7 and 13; the claims are rejected under the same premise as claim 1.

	As per claims 11 and 17; the claims are rejected under the same premise as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 12, 10, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., and further in view of Zhang (US No. 11,182,691 B1).

	As per claim 2, Zhang discloses The computing device implemented method of claim 1, further comprising receiving a data transformation request comprising an address of the received data, which is not explicitly disclosed by Shah et al., as (Zhang, see e.g., Col. 16 lines 63-65).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the machine learning service as taught by Zhang into the generating data transformation workflows system of Shah et al. with a reasonable expectation of success. The motivation for incorporating the machine learning service of Zhang into the generating data transformation workflows system of Shah et al. would be to provide security credentials that can be used by the MLS to access the data records.

	As per claim 4, Zhang discloses The computing device implemented method of claim 1, wherein evaluating the received data using the one or more selected transforms comprises encoding an address of the received data into the evaluated result and encoding an address of the one or more selected transforms into the evaluated result., which is not explicitly disclosed by Shah et al., as (Zhang, see e.g., Col. 16 line 63 to Col. 17 line 20).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the machine learning service as taught by Zhang into the generating data transformation workflows system of Shah et al. with a reasonable expectation of success. The motivation for incorporating the machine learning service of Zhang into the generating data transformation workflows system of Shah et al. would be to provide security credentials that can be used by the MLS to access the data records.

	As per claim 6, Zhang discloses The computing device implemented method of claim 1, wherein analyzing the received data in a semantic manner comprises determining one or more sequences of data fields embedded in the received data using a machine learning system trained using historical data, which is not explicitly disclosed by Shah et al., as (Zhang, see e.g., Col. 16 line 63 to Col. 17 line 20).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the machine learning service as taught by Zhang into the generating data transformation workflows system of Shah et al. with a reasonable expectation of success. The motivation for incorporating the machine learning service of Zhang into the generating data transformation workflows system of Shah et al. would be to retrieve the data records, an address of a storage object at a provider network storage service, or a database table identifier.

	As per claims 8 and 14; the claims are rejected under the same premise as claim 2.

	As per claims 10 and 16; the claims are rejected under the same premise as claim 4.

	As per claims 12 and 18; the claims are rejected under the same premise as claim 6.

Allowable Subject Matter
Claims 3, 9 and 15 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/10/2022